      Case 4:19-cv-05028 Document 11 Filed on 05/05/20 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 CARRIE S. ROBINSON,

 Plaintiff,                                                        Case No. 4:19-cv-05028

           v.                                               Honorable Judge Andrew M. Edison

 CONTRACT CALLERS, INC.,

 Defendant.

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES Carrie S. Robinson (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd., and in support of her Notice of Voluntary Dismissal with Prejudice, states as

follows:

        Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses her claims against, Contract Callers. Inc.


Dated: May 5, 2020                                   Respectfully Submitted,

                                                     CARRIE S. ROBINSON

                                                     s/ Alexander J. Taylor
                                                     Alexander J. Taylor
                                                     Sulaiman Law Group, Ltd.
                                                     2500 S. Highland Avenue, Suite 200
                                                     Lombard, IL 60148
                                                     (630) 575-8181
                                                     ataylor@sulaimanlaw.com
                                                     Attorney for Plaintiff




                                                 1
     Case 4:19-cv-05028 Document 11 Filed on 05/05/20 in TXSD Page 2 of 2




                              CERTIFICATE OF SERVICE

        I, Alexander J. Taylor, an attorney, certify that on May 5, 2020, the foregoing
document was filed electronically using the Court’s CM/ECF system, which will accomplish
service on all counsel of record.

                                                       /s/ Alexander J. Taylor




                                             2
